DETAILED ACTION
In the Non-Final Rejection mailed 9/22/2020:
Claims 1-15 were cancelled.
Claims 16-34 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/15/2020 has been entered:
Claims 1-15 and 19-20 are cancelled.
Claims 16-18 and 21-34 are active.
Response to Arguments
Applicant’s arguments, filed 12/15/2020, with respect to the rejections of claims 16-18 and 21-32 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. The rejections of claims 16-18 and 21-32 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NORMAN THOT on 3/15/2021.
The application has been amended as follows:
Lines 7-10 of claim 16 should now say: “the second device alters the course of the sight line by a fixed, angular amount which is counter to [a] the direction of the movement of the firearm in the horizontal plane, and
first 
Line 8 of claim 30 should now say: “of the at least two presettable, stationary light spots assigned to [a] the direction of the movement”.
Claim 33 should now say: “A method for improving an accuracy that can be achieved using [a] the firearm as recited in claim 16 when firing at a target moving transversely to a firing direction with a horizontal component, [a] the sight line being aimed at the target, the method comprising: 
determining a presettable angular amount by which [a] the course of the sight line is to be altered counter to [a] the movement direction when the firearm is moved in [a] the horizontal plane; and
altering the course of the sight line by the presettable angular amount counter to the movement direction when the firearm is moved in the horizontal plane.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Sighting devices are known which compensate for leading a horizontally moving target. These sights range from iron sights where the lead angle is already provided (e.g., Dietz US 7328531) and iron sights where the lead angle is adjusted beforehand (e.g., Austin US 2613442, Frederick US 9316464, Bliss US 1964027) to electronic sights that adjust the lead angle based on the sensed rotational velocity of the firearm with the expectation that the firearm movement corresponds to the target movement (e.g., Erhard US 3685159, Paulter US 10634454, Theriault US 2015/0323286).
By comparison, independent claims 16 and 33 now require a first device configured to detect a horizontal movement of the firearm and a second device that alters the line of sight when the first device detects the firearm movement, wherein the second device alters the line of sight by a fixed, angular amount which is determined prior to the first device detecting the firearm movement. For example, a shooter is hunting a wild hog which moves at a known velocity. Since the velocity of the hog is known, 
This provides several benefits: the sight line remains aligned with the barrel until such time that the target moves, the hunter won’t be distracted by the presence of multiple aim points, and the sight doesn’t require a complex ballistic computing system to continually calculate and adjust the sight line as a function of the movement of the firearm as the hunter follows the moving target, such as those required by Erhard and Paulter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16-18 and 21-34 are allowed. Claims 1-15, and 19-20 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641